Monks, J.
On March 9, 1903, the following act was approved by the Governor and filed in the office of the Secretary of State: .“Section 1. That hereafter the circuit court of Eountain county, Indiana, shall begin on the last Monday in August of each year and continue for five weeks, and in Warren county, Indiana, on the Monday following the term of court in Eountain county, and shall .continue in session three weeks, and in Benton county on the Monday following court in Warren county, and shall continue in session three weeks, and in Eountain county again on the Monday following the court in Benton county, and terms of court in each county shall continue in the order above named and be continuously in session until the court in each county has held four terms of court during the year. It is intended by the foregoing that the terms.of court shall continue for the length of time above mentioned, provided the business of such court shall demand. Section 2. Whereas an emergency exists for the immediate taking *493effect' of this act, the same shall be in effect from and after its passage.” Acts 1903, p. 321.
The question presented by this appeal is whether or not said act changes the time of holding court in said circuit before the last Monday in August, 1903. It is expressly provided in said act that: “Hereafter the circuit court in Eountain county shall begin on the last Monday in August of each year and continue for five weeks.” The commencement of the court year is thereby fixed on the last Monday of August, 1903, and on the last Monday of August each year thereafter. It will be observed that the times for holding all the terms of court in said circuit, except the one commencing in Eountain county on the Ikst Monday of August, are dependent upon, and must be determined from, that day. By the express provisions of said act the first term of court to be held thereunder commences in Eountain county on the last Monday of August after the taking effect of said act, which is August, 1903, the day of the beginning of the court year. No provision is made in said act for any term of court before that' date, but all the terms of court provided for therein must be held on and after that date. It is clear that by its own terms said act shows that it does not change the time of holding court in said circuit until the beginning of the court year under' said act. As said act of 1903, .supra, has no repealing clause the act approved March 8,. 1901 (Acts 1901, pp. 171, 172), fixing the time for holding court in said circuit, will be in force until the expiration of the court 'year as fixed by said last-named act.
No question concerning the jurisdiction of the court below is argued by the parties, and the same is not considered or determined.
Judgment reversed